Citation Nr: 0612477	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-16 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a left wrist 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to a higher initial disability rating for 
seborrheic dermatitis with tinea capitis, currently rated as 
10 percent disabling.

6.  Entitlement to a higher initial disability rating for 
retropatellar pain syndrome, right knee, currently rated as 
noncompensable.

7.  Entitlement to a higher initial disability rating for 
degenerative joint disease, left shoulder, currently rated as 
noncompensable.

8.  Entitlement to a higher initial disability rating for 
residuals of left foot surgery, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1977 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
September 2005.

The issues of entitlement to service connection for allergic 
rhinitis, entitlement to service connection for a low back 
disability, and entitlement to an increased rating for 
degenerative joint disease, left shoulder, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a bilateral hearing 
loss disability as defined by VA regulations.

2.  The veteran does not currently have a left wrist 
disability.

3.  The veteran's service-connected seborrheic dermatitis is 
manifested by the need for topical medication only and covers 
approximately 18 percent of his total body surface.

4.  The veteran's service-connected right-knee disability is 
manifested by some crepitus and subjective complaints of pain 
with no evidence of limitation of motion, instability, pain 
on motion, weakness, swelling, deformity, or arthritis.

5.  The veteran's service-connected left foot disability is 
manifested by a small, well-healed non tender scar with no 
evidence of unilateral hammer toes affecting all toes, 
limitation of motion of his toes, or other foot 
abnormalities.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  A left wrist disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for an initial rating in excess of 10 
percent for seborrheic dermatitis with tinea capitis have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
4.118 Diagnostic Code 7806 (2005).  

4.  The criteria for an initial compensable evaluation for 
retropatellar pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260 and 5261 (2005); VAOPGCPREC 9-
2004.  

5.  The criteria for an initial compensable evaluation for 
residuals, surgery, left foot, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.118 
Diagnostic Codes 5282 and 7804 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2004 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letters also 
directed the veteran to tell the VA about any additional 
information or evidence that he wanted the VA to try to get 
for him in relation to his case and explicitly directed the 
veteran to send any pertinent evidence he had in his 
possession.  The Board finds that these letters fulfill VA's 
duties to notify the veteran.  The veteran has been notified 
of the evidence needed to substantiate his claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Id.  In this case, the May 2004 
VCAA letter sent to the veteran directed him to submit to the 
VA any other evidence or information that the pertained to 
his claim.  Thus, the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for increased ratings 
and service connection, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the claimed disabilities.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, the Board notes 
that the veteran and his representative have alleged no 
prejudice as a result of this error.  Additionally, the April 
2004 statement of the case contains the criteria for all the 
possible schedular ratings for rating dermatitis, knee and 
foot disabilities.  Moreover, as the decision below finds 
that the preponderance of the evidence is against increased 
ratings for the veteran's dermatitis disability, right knee 
disability and left foot disability and is against a finding 
of entitlement to service connection for hearing loss or a 
left wrist disability, any questions as to the appropriate 
effective date or rating to be assigned are rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
once and the RO has made numerous attempts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claims, including obtaining medical records identified by 
the appellant.  The record includes service medical records 
and VA medical records.  The veteran has been afforded 
multiple clinical and X-ray examinations, which were adequate 
for rating purposes.  Under these circumstances, there is no 
further duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Initially the Board notes that service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
must first determine if the veteran currently suffers from 
hearing loss as defined by VA regulations.  To this end, 
there is a May 2003 authorized audiological evaluation which 
shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
20
15
5
5
LEFT
0
20
10
5
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The average pure tone threshold for the right ear was 11 and 
the average pure tone threshold for the left ear was 11.  The 
examiner noted that the veteran's hearing was within normal 
limits.  As the medical evidence of record does not show that 
the veteran currently suffers from a bilateral hearing loss 
disability as defined by VA regulations, service connection 
for bilateral hearing loss is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Left Wrist

The veteran has reported that he injured his left wrist 
during active duty service.  Post-service medical records are 
devoid of reference to treatment for any left wrist 
condition.  The veteran underwent a VA examination in March 
2003.  The examiner noted that the veteran reported injuring 
his left wrist while doing physical training.  The examiner 
stated that the veteran did not complain of any left wrist 
pain or symptoms during the examination.  On physical 
examination, the veteran's left wrist had full range of 
flexion and extension.  There was no tenderness to palpation 
of the left wrist.  He had full grip strength.  X-ray images 
of the left wrist revealed no evidence of fracture, injury or 
arthritic change.  The examiner's diagnosis was left wrist 
sprain with no residual pathology on examination.  As noted 
above, service connection cannot be established without 
evidence of a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As there is no medical evidence 
of a current left wrist disability, service connection for a 
left wrist disability must be denied.  

Increased Ratings Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the veteran initiated his appeal of 
the issues on appeal, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The severity of these 
disabilities is to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Seborrheic Dermatitis with Tinea Capitis

The veteran's service-connected seborrheic dermatitis with 
tinea capitis has been rated by the RO as 10 percent 
disabling under the provisions of Diagnostic Code 7806.  
Diagnostic Code 7806 dictates that a 10 percent disability 
rating is warranted when the dermatitis or eczema covers at 
least five percent but less than 20 percent of the entire 
body or requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is not warranted for 
dermatitis unless it affects between 20 and 40 percent of the 
entire body or requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Diagnostic Code 7806.

The April 2003 VA examination report shows that the veteran 
reports use of topical hydrocortisone cream.  On physical 
examination, the veteran had mild seborrheic dermatitis over 
approximately 18 percent of his body which required the use 
of topical hydrocortisone cream.

As the medical evidence of record shows that the veteran's 
seborrheic dermatitis is controlled by topical medication (as 
opposed to systemic therapy) and covers less than 20 percent 
of his body, a rating in excess of 10 percent for seborrheic 
dermatitis is not warranted.  

Right Knee Retropatellar Pain Syndrome

The veteran's service-connected right knee disability, 
described for ratings purposes as retropatellar pain 
syndrome, right knee, has been rated by the RO as 
noncompensable under the provisions of Diagnostic Code 5260.  

Post-service medical records contain evidence of continued 
complaints of right knee pain.  A January 2004 report from 
Southern Orthopedic Sports Medicine shows that the veteran 
had tenderness to palpation over the prepatellar area and 
medial joint line tenderness.  There was mild crepitus with 
full range of motion and normal gait and muscle strength.  
Lachmann's and McMurray's testing both yielded negative 
results.  An MRI showed medial meniscal signal changes and a 
small Baker's cyst.  Records from Moncrief Army Community 
Hospital show that the veteran underwent physical therapy for 
his complaints of right knee pain.  An August 2001 x-ray 
report showed a normal right knee.

The veteran underwent a VA examination in March 2003.  The 
veteran reported right knee pain when running and jumping.  
He denied swelling or instability.  On physical examination, 
the veteran had full range of motion of the right knee and 
full quadriceps and hamstrings strength. There was no 
evidence of effusion, medial or lateral joint line 
tenderness, or instability.  He had no pain at the inferior 
pole of his patella and no pain on patellar grind.  There was 
mild patellofemoral crepitation.  The examiner's diagnosis 
was right knee mild chondromalacia patella without evidence 
of degenerative changes.  An x-ray report of the right knee 
revealed that the right knee was within normal limits.

Initially the Board notes that under Diagnostic Code 5260, 
limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation.  Limitation of flexion of a knee to 30 
degrees warrants a 20 percent evaluation, whereas limitation 
of flexion of the knee to 15 degrees is rated 30 percent.  
Diagnostic Code 5260.  Additionally, Diagnostic Code 5261 
dictates that limitation of extension of a knee to 10 degrees 
is rated 10 percent.  Limitation of extension to 15 degrees 
is rated 20 percent, and limitation of extension to 20 
degrees warrants a 30 percent evaluation.  Diagnostic Code 
5261.  Separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004. 

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261 (2002).  Hence, 
if a claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.  The Board 
notes at this point that there is no x-ray evidence of 
arthritis or objective evidence of instability of the 
veteran's right knee.  Thus, there is no basis for separate 
ratings under Diagnostic Codes 5003-5010 and 5257.

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected right knee disability is 
not manifested by findings that support the assignment of an 
initial compensable rating.  The relevant clinical and X-ray 
evidence shows that his right knee disorder is only 
productive of subjective complaints of pain and crepitus with 
no evidence of limitation of motion, pain on motion, 
weakness, instability, swelling, deformity, or arthritis.  As 
such, a compensable evaluation is not warranted for the 
veteran's right knee disability based on either limitation of 
extension or limitation of motion.  38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet App 202 (1995).  In view of the 
foregoing, the Board finds that the criteria for an initial 
compensable evaluation for right knee disability have not 
been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260 and 5261; VAOPGCPREC 
9-1998; VAOPGCPREC 9-2004.  

Residuals, Surgery, Left Foot

The veteran's left foot disability, described for rating 
purposes as residuals, surgery, left foot, has been rated by 
the RO as noncompensable under the provisions of Diagnostic 
Codes 5282 and 7804.

The veteran testified at his September 2005 Board hearing 
that he had pain in his left foot when he was standing and he 
stated that his scar was not tender.  The veteran underwent a 
VA examination in March 2003.  The examination report shows 
that the veteran reported an operation on his left foot 
during active duty service for a bunionette on his small toe.  
He stated that he had no residual complaints related to this 
surgery and that the incisions healed without difficulty.  He 
did not complain of any loss of range of motion or skin 
problems with his left foot.  On physical examination, the 
veteran had a well-healed two cm. incision along the lateral 
aspect of his small toe that was nontender to palpation.  He 
had full range of motion of his toes and no other foot 
abnormalities.  X-ray images of the left foot were negative 
with no evidence of recent fracture, dislocation or other 
abnormality.

Diagnostic Code 5282 dictates that hammer toes warrant a 
noncompensable rating unless it unilaterally affects all 
toes, which warrants a 10 percent disability rating.  
Diagnostic Code 5282.  There is no evidence of record showing 
that the veteran has hammertoes of all the toes of his left 
foot.  Thus, a compensable rating is not warranted under 
Diagnostic Code 5282.  As the evidence of record, 
particularly the March 2003 VA examination report, shows that 
the veteran has full range of motion of his toes, no other 
foot abnormalities, and negative left foot x-ray reports, the 
Board finds that the veteran's left foot disability does not 
warrant a compensable rating.  

The Board notes that under Esteban v. Brown that a separate, 
additional rating may be assigned if the veteran's disability 
is manifested by a scar that is superficial, unstable, 
painful on examination, occupies an area of six square inches 
or more and is deep or causes limited motion, or a scar that 
is otherwise causative of limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 
7804, 7805 (2005); Esteban v. Brown, 6 Vet. App. 259 (1994).  
The medical evidence of record does document a scar related 
to his service-connected left foot disability, but the 
evidence shows that the scar is small, well-healed and not 
tender to palpation.  Thus, a separate compensable rating for 
the veteran's left foot scar is not warranted.  

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to an initial disability rating in excess of 10 
percent for seborrheic dermatitis with tinea capitis is 
denied.

Entitlement to a compensable initial disability rating for 
retropatellar pain syndrome, right knee, is denied.

Entitlement to a compensable initial disability rating for 
residuals, surgery, left foot, is denied.


REMAND

The Board notes that the veteran claims his allergic rhinitis 
started during active duty service.  The current medical 
evidence of record shows that the veteran has been prescribed 
allergy medicine for his allergic rhinitis.  The April 2003 
VA examination report only notes "possible allergic rhinitis 
by history."  The Board believes this issue must be remanded 
to determine if the veteran currently has allergic rhinitis 
and, if so, if it is etiologically related to his active duty 
service.

The veteran has also claimed entitlement to service 
connection for a low back disability.  At his September 2005 
Board hearing, the veteran testified that he had received 
treatment for his back disability at the Moncief Army 
Hospital as recently as two months prior to the hearing, i.e. 
July 2005.  Unfortunately, the record only contains records 
from Moncief Army Hospital through November 2004.  Thus, the 
Board believes that this issue must be remanded to obtain the 
more recent treatment records.  Additionally, the Board notes 
that the March 2003 VA examination report states that the 
veteran currently has mechanical low back pain but does not 
address the etiology of this condition.  Therefore, the Board 
finds that a new VA examination is warranted.

The Board notes that at his September 2005 Board hearing at 
the RO, the veteran testified that his left shoulder 
disability is worse than when he got out of service.  The 
veteran's last VA examination of his left shoulder was in 
March 2003, which is prior to his discharge from active duty 
service.  Thus the veteran has alleged that his disability 
has increased in severity since his last VA examination.  
While the Board is not required to direct a new examination 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  VAOPGCPREC 11-95 (April 7, 1995).  Therefore, 
this issue must be remanded to obtain a new VA examination to 
determine the current extent and severity of the veteran's 
service-connected left shoulder disability.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
for either the increased rating claims or the service 
connection claims that remains on appeal.  As this question 
is involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that an effective date for 
the award of benefits will be assigned if increased ratings 
are awarded or if service connection is established, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.



Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
remaining claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2.  The AMC/RO should obtain all 
treatment records for the veteran from 
Moncief Army Hospital from November 2004 
to present.

3.  The AMC/RO should make arrangements 
for the veteran to undergo a VA 
examination to determine if the veteran 
currently suffers from allergic rhinitis, 
or any other allergy or sinus condition.  
It is imperative that the veteran's 
claims file be made available to the 
examiner for review in connection with 
the examination.  For each disability 
found on examination, the examiner should 
be asked to provide an opinion as to 
whether it is at least as likely as not 
(a degree of probability of 50 percent or 
higher) that the disability found on 
examination is etiologically related to 
the veteran's active duty service.

4.  The AMC/RO should make arrangements 
for the veteran to undergo a VA 
examination to determine if the veteran 
currently suffers from a low back 
disability.  It is imperative that the 
veteran's claims file be made available 
to the examiner for review in connection 
with the examination.  For each 
disability found on examination, the 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (a degree of probability of 
50 percent or higher) that the disability 
found on examination is etiologically 
related to the veteran's active duty 
service.

5.  The AMC/RO should make arrangements 
for the veteran to undergo a VA 
examination to determine the current 
severity of his left shoulder disability.  
The claims file should be made available 
to the examiner for his or her review.  

The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner 
also should indicate whether the affected 
joint exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

6.  After any other indicated 
development, the AMC/RO should then 
review the expanded record and 
readjudicate the remaining claims on 
appeal.  The AMC/RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


